UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-31097
                         Summary Calendar



            In The Matter Of:   STEPHEN FRANK HURTSELL,

                                                             Debtor.

         -------------------------------------------------


                      STEPHEN FRANK HURTSELL,

                                                           Appellant,


                                VERSUS


           LAUREN LEBOEUF CLEMENT; ELIZABETH C. LEBOUEF;
                        ADRIAN LEBOEUF, JR.,

                                                           Appellees.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                          (99-CV-3701-J)
                          March 29, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      This is an appeal from an Order of the United States District


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Court for the Eastern District of Louisiana which affirmed a

Judgment of   the   Bankruptcy   Court   of   the   Eastern   District   of

Louisiana which determined that the debtor in bankruptcy, Stephen

Frank Hurstell, was indebted to certain beneficiaries named therein

in the amount of $100,000 and that such indebtedness was not

dischargeable.   We have carefully reviewed the briefs, the record

excerpts, the reply brief and relevant portions of the record

itself. For the reasons stated by the United States District Judge

in his Order and Reasons filed on August 4, 2000, we AFFIRM the

Judgment entered on August 14, 2000, and the Amended Judgment

entered on August 15, 2000, which affirm the Judgment of the

Bankruptcy Court.

                 AFFIRMED.




                                   2